MEMORANDUM OPINION
                                         No. 04-10-00485-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF E.R.D.

                          From the Probate Court No 1, Bexar County, Texas
                                   Trial Court No. 2010-MH-1339
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 18, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to the Bexar County Criminal District Attorney’s Office who has not opposed the

motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).



                                                   PER CURIAM